David Kusnetz, J.
This is an application by respondents to vacate an order of certiorari and to dismiss the petition.
On July 24, 1956, the Board of Standards and Appeals made a decision and determination by which the intervening respondents were granted a variance for a term of 15 years, permitting the erection' and use of premises as a gasoline service station. The decision of the Board of Standards and Appeals was published in its official bulletin on July 31, 1956, and became available to the public on August 13, 1956. The order of certiorari, which is herein sought to be vacated, was granted on September 17, 1956, the day on which it was presented to this court.
Subdivision a of section 668e-1.0 of the Administrative Code of the City of New York provides that an order of certiorari in a proceeding such as this “ must be presented to a justice of the supreme court or at a special term of the supreme court within thirty days after the filing of the decision in the office of the board, or its publication in the bulletin.” As indicated above, the order was presented to a Justice of the Supreme Court on the 35th day from the date when the decision of the Board of Standards and Appeals was published in the bulletin.
Under the circumstances, the motion is granted, the order of certiorari is vacated and the petition dismissed.
Submit order.